The opinion of the court was delivered by
Gibson, C. J.
— The ground assumed in the ingenious argument of the defendant, is that a construction which would bring the office of a president judge-within t.he purview' of the act of the 11th of April, 1799, would, at the same time, bring that act into collision with a prohibition of-the constitution, which declares that the compensation of the judges of the Supreme Court, and of the presidents of the Courts of Common Pleas, “shall not be diminished during their continuance in office.” Taxes are assessed for county purposes under the authority of, the legislature, which is undoubtedly incompetent to reduce the defendant’s salary. But as the constitution, like every other instrument, is to have a reasonable interpretation, the prohibition in question is to be restrained to laws which have such a reduction for their object and not for their consequence. On any other principle of construction a tax- could not be constitutionally assessed on. property purchased with money drawn-from a judge’s salary, which would, in reason, have as fair a claim to exemption as the salary itself. If we once get away from the plain inartificial import of the prohibition, it is not easy to foretell at what stage of refinement we shall stop. The object of the legislature was to apportion the public burden according to the ratio of property, and to produce in detail a result approaching as near as possible to that of an income tax — a measure of assessment more equable in the abstract than any other that coüld be proposed. Now, there is no reason to exempt a judge from contribution, which is not just as applicable to any other officer who. presents no tangible surface but his office, to the revenue laws; nor was the object of the prohibition to place him in this respect on higher ground. The legislature could not constitutionally retrench a part of a judge’s salary under the pretext of assessing a tax on it; but, for the bona fide purpose of contribution, a reasonable portion of it, like any other part of his . property, may be applied to the public exigencies. An additional objection is, that as the functions of the office are to be performed in several counties, each would have an equal claim to tax .its emoluments. But the salary, which is in fact the thing taxed, is enjoyed ■in the county where the judge residés. That lands are taxable,in the county where they are situate, is one of the accidents of territorial jurisdiction: but the right to tax an office which attends the person like á chattel, is necessarily regulated by the domicile. It may not be so easy to determine whether the -power of the assessor extends to all offices, public or private, state or federal, perma*78nent or temporary, legislative or executive, ministerial' or judicial. For instance, whether a brigade inspector of militia, or a member of the general assembly be rateable under the existing laws in respect of the office, is a question about which sensible men might differ. There can, however, be no question as to the office of a judge, which, 'producing a fixed income, is incontestably within, not only the letter, but the reason of the law. We are of opinion, therefore, that according, to a sound construction of the act of assembly, the defendant’s office was properly assessed. .
Judgment of the court .below reversed, and judgment rendered for the plaintiffs!